                                IN THE UNITED
           Case:16-02525-ESL13 Doc#:41        STATES BANKRUPTCY
                                           Filed:09/29/20        COURT
                                                            Entered:09/29/20 13:13:45             Desc: Main
                                    FOR THE DISTRICT OF PUERTO
                                         Document Page 1 of 2  RICO

  IN RE:

   ROBERTO VELEZ BARBOSA                                             CASE NO.     16-02525-ESL
   MELINES RESTO GONZALEZ                                            CHAPTER 13
      DEBTOR(S)

                            TRUSTEE’S UNFAVORABLE REPORT
                   ON POST CONFIRMATION MODIFIED PLAN DATED 9/19/2020

  With respect to the above-referred payment plan with a base of $45,300.00 the Trustee
   Renders the following recommendation:
                  FAVORABLE                                         X UNFAVORABLE


The liquidation value of the estate is :$ 0.00

The general unsecured pool is :$ 0.00

The applicable commitment period (years) is: 5


   1. [X] FEASIBILITY 11 USC § 1325(a)(6): Debtors to adjust plan payment schedule with the amounts already
   paid to trustee.


   2. [ ] INSUFFICIENTLY FUNDED § 1325(b):


   3. [ ] UNFAIR DISCRIMINATION § 1322(b):


   5. [ ] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):


   4. [ ] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):


   6. [ ] DOES NOT PROVIDE FOR SECURED CREDITOR § 1325 (a)(5):


   7. [X] OTHER:

   (1)A Notice of Mortgage Payment Change was filed by creditor (Banco Popular de PR), on 3-2-20. The new
   mortgage payment is ($796.10); Schedule “J” reflects the amount of $817.31. Schedule J has not been
   amended to disclose the correct mortgage payment and the current disposable income. Related to this
   matter, since the mortgage payment changed, Section 3.1 of the plan should be amended to disclose the
   current payment. (2)Plan should read Banco Popular de PR instead of Banco Santander, as per transfer of
   claim (see docket 29). (3)Section 4.6 needs to be corrected, since debtor proposes Insurance coverage
   beginning date 4-21; however, claim 10 filed the beginning date is 4 -19 (4)Debtors should provide copy of
   the state and federal (if filed) tax returns filed for taxable years 2016 -2019.
        Case:16-02525-ESL13 Doc#:41 Filed:09/29/20 Entered:09/29/20 13:13:45                                                 Desc: Main
                                   Document Page 2 of 2
TRUSTEE'S  REPORT ON POST CONFIRMATION                                                                              Page 2 of 2
        ff_fa                                                                         ff_u
   NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s).
     Copies are available to parties in interest at the Trustee ’s Office.

   DATE: 9/29/2020
                                                                                    /s/ Pedro R Medina
   EDGARDO MANGUAL                                                                  Pedro R Medina
                                                                                    USDC #226614
   COUNSEL FOR DEBTOR(S)
                                                                                   ALEJANDRO OLIVERAS RIVERA
                                                                                   Chapter 13 Trustee
                                                                                   PO Box 9024062, Old San Juan Station
                                                                                   San Juan PR 00902-4062
                                                                                   CMC-LV
